MacLean, J.
In this action to recover for performance pursuant to a written contract with the defendants, the plaintiff, among other things, alleged that it was a foreign corporation and, as such, “ prior to the times hereinafter mentioned, duly obtained from the Secretary of the State of New York, a certificate that plaintiff had complied with all the requirements of law to authorize it to do business in this State.” This was- denied. Such allegation is essential as a condition precedent (Wood & Selick v. Ball, 190 N. Y. 217) and, being denied, an issue in the case. The motion to dismiss for failure of proof therefor at the close of the plaintiff’s case should have been granted;, and, though not specifically moved at the close of the whole case, the defendants were entitled to the direction of a verdict pursuant to motion, the. plaintiff failing to prove its compliance with section 15 of the General Corporation Law, which “ should be alleged and proved by a foreign corporation such as the *192plaintiff, in order to establish a cause of action in the courts of this State” (Wood & Selick v. Ball, supra, 225), the record disclosing no admission thereof. The judgment should, therefore, be reversed and the cause remanded.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Gildersleeve, J., concurs.